 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDBroward County Launderers & Cleaners Association,Inc., Peti-tionerandLaundry, Dry Cleaning & Dye House Workers'International Union, Local222.Case No. 12-RITI-19.Novem-ber 20, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Martin Sacks and Frank H.Parlier, hearing officers.The hearing officers' rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in this case, the Board finds :1.The Union contends that the Broward County Launderers &Cleaners Association, Inc., is not an employer within the meaning ofSection 2 (2) of the Act and moves that the petition be dismissed.Therecord discloses that the Association has been in existence on aninformal basis for some 18 years and has consisted of various em-ployers engaged in laundry and dry cleaning.'One of the purposesof the Association was to "tak[e] care of any trouble [with respect to]labor disputes. . . ."A labor committee was formed by the Associa-tion about 2 years ago to handle labor relations matters.The Associa-tionwas incorporated. on February 5, 1959, and the charter wasamended on July 27, 1959, to formalize the labor relations aspectsof the Association's activities.This amendment authorizes the Asso-ciation to act in behalf of all member companies in negotiating collec-tive-bargaining agreements with labor organizations and to appointa negotiating committee with final authority to bind the membercompanies with respect to any collective agreement negotiated bysaid committee.As the employers herein have delegated to the Asso-ciation the authority to represent them in labor negotiations, we findthat the Association is an employer within the meaning of the Act .2Accordingly, the Union's motion to dismiss the petition is denied.We find that the Association is engaged in commerce within themeaning of the Act and that it will effectuate the policies of the Actfor the Board to assert jurisdiction in this case.'At the time of the hearing the 10 members of the Association were : Green MillCleaners & Laundry, Inc.; New Peerless Laundry Company, Inc. ; Fort LauderdaleCleaners & Laundry, Inc. ; Seven Hours Laundry & Dry Cleaners, Inc. ; Mercury LinenService, Inc. ;Warren Laundry & Dry Cleaners, Inc.; John G. Myers d/b/a FloridaCleaners & Laundry ; Bond Cleaners & Laundry, Inc. ; Dania Riverside Laundry ; andJack Hayworth Laundry & Dry Cleaners.'OregonCoastOperators Association,et al.,113 NLRB 1338,and casescited therein.125 NLRB No. 41. BROWARD COUNTY LAUNDERERS & CLEANERS ASSOCIATION, INC. 2572.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question concerning commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Association's primary contention is that the multiemployerbargaining unit should consist of employees of all 10 of its employer-members.However, alternatively, the Association would agree torestrict this multiemployer unit to the employees of eight of the em-ployers, excluding Dania Riverside Laundry and Jack HayworthLaundry & Dry Cleaners.The Union takes the position that a multi-employer unit limited to the employees of the eigh. employers is theonly appropriate unit.It would exclude the employees of DaniaRiverside Laundry and Jack Hayworth Laundry & Dry Cleanerswhom it has never claimed to represent. There is no bargaining his-tory in this case on a multiemployer basis.As the Association andthe Union seek multiemployer bargaining, and as no party is seekingsingle employer units, collective-bargaining history is not a pre-requisite to finding a multiemployer unit appropriate.4 In thesecircumstances, we find that, as the Association and the Union agreeto the establishment of a multiemployer unit of the employees of theeight employers, such unit is appropriate.5The Association has alternative contentions with respect to thecomposition of the unit. In order of preference they are : (1) allproduction and maintenance employees, including driver-salesmen;(2) separate units of production and maintenance employees, anddriver-salesmen; and (3) all production and maintenance employees,excluding driver-salesmen.The Union contends that only the Asso-ciation's third alterntaive is appropriate.The record discloses thatdriver-salesmen pick up laundered and/or cleaned items at the em-ployer's establishments and deliver them to the customers.Whilerunning their routes, they also collect soiled items which they returnto the plant.Unlike the production and maintenance employees,they are paid on a salary basis plus commission.They do not inter-change with the plant employees and, in general, have relatively littlecontact with them. In view of the foregoing, we find that the driver-salesmen do not have sufficient community of interest with production43The Freight Drivers,Warehousemen,Helpers, Bakery Salesmen and Dairy Employees,Local Union No. 390, International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America, appeared at the first hearing, failed to appear at the secondhearing and filed a letter of disclaimer with the Board. In view of the foregoing, wefind that Local 390 has withdrawn and does not claim to represent the employees in-volved herein.Therefore,we shall not place its name on the ballot in the electiondirected herein.4Calumet Contractors Association,121 NLRB 80.6Molinelli,Santoni & Freytes,S. en C.,d/b/a Panaderia La Reguladora and PanaderiaLa Francesa,et at.,118 NLRB 1010, 1015. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDand maintenance employees to warrant their inclusion in the sameunit.6As the Association in its third alternative agrees with theUnion to the exclusion of driver-salesmen and the Union does notseek to represent them separately, we shall not direct a separateelection for them.We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.All production and maintenance employees of Green Mill Cleaners& Laundry, Inc.; New Peerless Laundry Company, Inc.; Fort Lauder-dale Cleaners & Laundry, Inc. ; Seven Hours Laundry & Dry Cleaners,Inc.;Mercury Liven Service, Inc.; Warren Laundry & Dry Cleaners,Inc. ; John G. Myers, d/b/a Florida Cleaners & Laundry ; and BondCleaners & Laundry, Inc., at their plants,in Fort Lauderdale, Florida,excluding driver-salesmen, office clerical employees, guards, and super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]"The FamilyLaundry Inc., etc.,121 NLRB 1619, 1621.Florida Enterprises,Inc. ofGeorgia d/b/a Cadillac Hotel 1andInternationalUnion of OperatingEngineersLocal No. 491,491A and 491B, AFL-CIOIand HotelEmployees Union Local255, AFL-CIO,'Petitioners.Cases Nos. 12-RC-461 and 12-RC-524.November 20, 1959DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeClaude B. Calkin, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Hotel Employees, in Case No. 12-RC-524, seek a unit of allemployees at the Employer's Miami Beach, Florida, hotel, including1 The name of the Employer appears as corrected at the hearing.2Herein called the operating Engineers.8Herein called Hotel Employees.125 NLRB No. 40.